Deen, Presiding Judge.
Fort Felker, Jr. appeals from the grant of plaintiffs motion for summary judgment for real estate commissions.
On August 27, 1977, plaintiff obtained a judgment against defendant for commissions that accrued up to the time , of trial. In ruling on the motion for summary judgment, the trial court held that all the issues between the parties were adjudicated in the prior action and that under Blakely v. Couch, 129 Ga. App. 625 (200 SE2d 493) (1973) plaintiff was entitled to judgment by estoppel. We agree. "It is well-settled law that neither insolvency nor other inability of the lessee to perform a lease is a defense to an action by a broker for commissions.” Miller v. Adams-Cates Co., 64 Ga. App. 858, 860 (14 SE2d 220) (1941).

Judgment affirmed.


Smith and Banke, JJ., concur.